DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13; Species A, claims 4 and 10 and Species C, claims 6 and 12 in the reply filed on 9/21/21 is acknowledged.
Claims 5, 7, 11, and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Response to Arguments
Applicant's arguments filed 02/9/22 have been fully considered but they are not persuasive. 
Applicant summarily assert the claims have been revised to overcome all 112 rejections. The examiner disagrees.  
As to the 102 rejections based upon Ford, applicant asserts “Ford is completely silent on storing/transmitting “use data” in the context of actual staining. Ford merely describes checking the use data and writing flag data into the memory by a host system. Thus, Ford fails to disclose “after the discharge voltage is applied to the actuator and the chemical liquid is discharged, transmit to the external device a signal indicating that the chemical liquid discharging device has been used,” as required by amended claims 1 and 8.” The examiner disagrees. It is only 
Ford discloses throughout the reference that the host device (external device) and the remote dispensing device are capable of bi-directional communication, sending a signal to each other and receiving signals from each other.  The host device 32 may be connected to a hospital network, receiving commands from other computers on the network to execute a staining run, described subsequently, or sending results of a run to another computer on the network.  (paragraph 0094). The host device receiving results of a run, is equivalent to transmission of a signal indicating use of the remote dispensing device after a dispensing device has been used. 
Furthermore, beginning at paragraph 0095, Ford discusses a method in which the host device controls the operation of the dispensing devices. In such case, the host device receives information/signals from the remote device. “The remote device 166 sends a message which is retrieved by the host device 32.” The host device 32 polls the remote device 166 for status (use information). The host device 32 does this approximately every 11/2 seconds to receive the status of the remote device 166 including the current temperature of the remote device 166, current step number being processed in the run program, elapsed time of the run, and any errors during the run. (paragraph 0096). 
The reference discloses that in such event when the host device exerts control over the remote dispensing device when the run is executed, the information entered by the operator is included in the history of the run, described previously, to indicate that at least one of the dispensers had not been tested in compliance with the regulations, but that the run was performed anyway 760. In this manner, the quality of the run may be increased due to 
Therefore the claims are rejected as given herein. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 

	The external device although not claimed as an element of the instant invention is broad and not required to be “external” of anything specific. 
It is noted that a voltage, signal, and use history are not structures and not specifically defined in the claims.
	It is noted that the “configured to” clauses employed throughout the claims do not provide for any structural connectivity between the structures. If applicant intends for the structures to be structurally connected, then the claims should clearly recite such.
	It is noted that the “transmits…” clause in the last paragraph of claims 2 and 9 implies a method step. The claims are directed to an apparatus not a process of use the unclaimed external device.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear what is the structural nexus/connectivity of each of the positively claimed elements to each other because as currently drafted the claimed elements are required to be structurally connected to each other. For example, the interface, driving circuit, and control unit are not required to be structurally connected to each other nor any other positively structure. A collective group of structurally unconnected parts/structures is not a single apparatus. Therefore, it is unclear how the positively claimed structures as provided for in the claim as drafted are considered as a single apparatus. Furthermore, it is noted that applicant has chosen to refer to the invention as a liquid dispensing apparatus. There is no requirement for the claimed apparatus to be used in any method nor with any other unclaimed structures and materials including those that applicant may intend for the invention to be used with to perform process steps. 
It is noted that applicant has elected to delete the base from claim 1. However, the Figures of the instant applicant illustrates and specification, publication describes a device that includes a base 3 of a rectangular flat plate shape, and a mounting module 5 (also referred to as a mounting unit) that mounts the chemical liquid discharging device 2. It appears that mounting unit  and numerous other components of the disclosed apparatus are mounted on the surface of the base 3. However, there is no there is no such requirement in the claim as drafted. For 
Paragraph 0028 of the publication states: the mounting module 5 includes a driving circuit 11, a reader 40 (also referred to as an acquisition unit) and the like. However, such structural relationships are not recited in the claims. Claim 1 as drafted does not require a mounting module comprising the driving circuit as disclosed in the specification. 
Furthermore, it is noted that the control unit (processor 15) is not claimed, described, nor shown as having any relative structural connectivity to any other positively claimed. Therefore, it is unclear where such control unit is located within the claimed invention with respect to the other positively claimed elements.
As to claim 2, it is unclear how the reader is recited as being configured to acquire identification information to the chemical liquid discharging device because the discharging device is not required to include anything to be read by the reader that includes and type of information. 
It is unclear how claims 3-4 further structurally limits the inventions because the claims do not provide for any additional structural elements nor further structurally limit any prior positively claimed element.  The claims are directed to further possible uses of the reader relative to the unclaimed liquid discharging device and use of the control unit relative to the unclaimed external device and liquid discharging device.  The claimed invention is an apparatus not a process of use of the apparatus with further unclaimed structures. There is no requirement for claimed apparatus to be used in any process at all including with further unclaimed structures as may be intended by applicant. 
Claim 4 recites the limitation "the use history stored in the external device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Although, the external device is not an element of the invention, there is no prior mention of use history being stored in the external device. 
It is unclear how claims 6 and 12 further structurally limits the respective inventions because the claim is directed to the what “the signal” that is not positively claimed as an element of the invention is intended to do the external device. See remarks above. Furthermore as noted above, the driving circuit has not been claimed as being connected to the actuator It appears as if the claim should read as wherein the actuator comprise a piezoelectric film (as previously presented) and the driving circuit is connected to the actuator and configured to apply the discharge voltage to the piezoelectric film.  It appears as if the connection of the driving circuit to the actuator should be established in claims 1 and 8 respectively.  
It is noted that claims 8-10, and 12 employ the same or similar language as claims 1-4 and 6. Therefore, the claims are subjected to some of the same rejections as 1-4 and 6. Therefore, applicant should see the above applicable rejections. However, it is noted that claim 8 does positively claim a liquid chemical discharging device and an actuator as elements of the invention.  However, in addition to the rejection of the prior claims as noted above, it is unclear what is the structural nexus/connectivity of the liquid dispensing apparatus and information processing device. It is unclear what is the structural nexus/connectivity of each of the positively claimed elements of the chemical liquid dispensing apparatus (as noted above relative to claim 1) and each of the positively claimed elements of the information processing 
See remarks/rejection above directed to claim 2 that are also applicable here. 
 It is unclear how claim 10 further structurally limits the inventions because the claim does not provide for any additional structural elements nor further structurally limit any prior positively claimed element.  The claim is directed to a further possible use of the second control unit. However, it is noted that the claim does not specify where such use history is updated nor what is considered as “updated”, what is required to be done. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Ford et al., US 2006/0190185.
Ford discloses A liquid dispensing apparatus (paragraph [0035]; figure 2 ref. signs 11, 12), comprising:

an interface configured (paragraph [0041]) to communicate with an external device (figure 5A, host computer including lines to provide communication with remote devices);
a driving circuit (paragraph [0050]; figure 6A, microcontroller 36 controls valves, motors, and activate dispensers;) to supply driving voltages to an actuator of the liquid discharging device (paragraph [0035]; paragraph [0050]; figure 6A, the microcontroller sends a voltage to the valves 248A, 248B); See also power supply 42, paragraph [0047]; and 
a control unit (paragraphs [0042-43] [0079]) configured to: acquire a use history of the liquid discharging device from the external device through the interface (paragraph [0079]; figure 12), and cause the driving circuit to supply a discharge voltage to the actuator if the acquired use history indicates the liquid discharging device has not been used (paragraph [0079]; figure 12, if the liquid discharge device has been used then, liquid is not dispensed again from the same liquid dispensing device). Kit/dispenser use data is stored and transmitted. 
The reference teaches the use of readers, a scanner 594 for reading barcodes of dispensers (liquid discharging device) (paragraphs 0074-76) and wand 514 (paragraphs [0077-79]; figure 12, probe). (claims 2-3 and 9).
 Ford discloses throughout the reference that the host device (external device) and the remote dispensing device are capable of bi-directional communication, sending a signal to each other and receiving signals from each other.  The host device 32 may be connected to a hospital 
Furthermore, beginning at paragraph 0095, Ford discusses a method in which the host device controls the operation of the dispensing devices. In such case, the host device receives information/signals from the remote device. “The remote device 166 sends a message which is retrieved by the host device 32.” The host device 32 polls the remote device 166 for status (use information). The host device 32 does this approximately every 11/2 seconds to receive the status of the remote device 166 including the current temperature of the remote device 166, current step number being processed in the run program, elapsed time of the run, and any errors during the run. (paragraph 0096). 
The reference discloses that in such event when the host device exerts control over the remote dispensing device when the run is executed, the information entered by the operator is included in the history of the run, described previously, to indicate that at least one of the dispensers had not been tested in compliance with the regulations, but that the run was performed anyway 760. In this manner, the quality of the run may be increased due to monitoring of the dispensers used in the testing of the tissue samples. The host device 32 then saves the dispense data for the run to a database 762 and merges the run rules, which determine the operating environment of the run, together for the run 764. After the remote device 166 finishes execution of the run program 772, the host device 32 compiles the history of the run and stores the information sent from the remote 774 (information after the 
As to claims 4 and 10, the same control unit as disclosed throughout the reference noted above has the ability to receive and transmit data between component include use data of the dispensers/kits.  (paragraph [0079-89]; figure 12, ref. sign 628 and further passages specified above)
Claim 8 is directed to the apparatus of claim 1 in addition to a processing device. The remote devices 166 (liquid dispensing apparatus) is connected in a network to host device 32 (computer; information processing device) including a storage unit, interface, and control unit.   The additional features of claim 8 are disclosed in Ford (see paragraph [0034-35]; paragraph [0040-42]; paragraph [0050, 61-62, 68-69], paragraph (0079): figure 2: figure 5A, storage unit: hard disk, look up tables; figure 6A; figure 72). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al., US 2006/0190185 as applied above, and further in view of Yaji, US 6,168,252.
Ford does not disclose the discharging device includes a piezoelectric actuator. 
Yaji discloses a liquid discharging device piezoelectric actuation element (column 1, line 59-64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize that the fluid dispenses (liquid discharging devices) may be modified to include a piezoelectric actuator to dispense liquids as taught by Yaji.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Reichel, Charles A. et al. and Feingold; Gordon et al. disclose dispensing devices. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/BRIAN R GORDON/Primary Examiner, Art Unit 1798